Citation Nr: 1220826	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in April 2009, which denied the Veteran's claim for service connection for a right knee disability because new and material evidence had not been submitted.

The Veteran testified at a November 2011 hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the claims file.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A July 2007 rating decision reopened but denied the Veteran's claim for service connection for a right knee disability; notice of that decision was mailed to the Veteran on July 16, 2007.  A timely notice of disagreement (NOD) was received from the Veteran in October 2007; however, the Veteran did not file a timely substantive appeal and the RO closed his appeal. 

2.  The evidence associated with the claims file since the July 2007 rating decision, when considered with the evidence previously of record, contributes to a more complete picture of the origin of the Veteran's disability and raises reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material having been submitted, the Veteran's claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition below as to the question of whether new and material evidence has been submitted and remand for additional development of the claim for service connection for a right knee disability on the merits, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." Such evidence must also "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran initially sought service connection for a right knee disability in April 1977.  That claim was denied in July 1977, on the basis that the evidence available at that time did not show that the Veteran's pre-existing right knee disability was aggravated by his active duty service.

Since that time, the Veteran has made several requests to reopen his claim for service connection for a right knee disability.  Other than the request to reopen that is presently on appeal, the most recent such request was received by VA in April 2007.  In a July 2007 rating decision, the RO reopened the Veteran's claim but denied it on the merits, on the basis that the newly obtained evidence still failed to show that the Veteran's pre-service right knee disorder was aggravated by his active duty service.  Although the Veteran filed a notice of disagreement in September 2007, the Veteran did not perfect his appeal by filing a substantive appeal in a timely manner following issuance of the September 2008 statement of the case, 
and the RO closed the appeal.  Accordingly, the decision is final.  38 U.S.C.A. § 7105(c) (2011).

The evidence of record at the time of the July 2007 decision and September 2008 statement of the case included service treatment records, VA treatment records dated in 2006 and 2007, and private treatment records dated from 1991 to 1993.  

The Veteran's current request to reopen his claim for service connection for a right knee disability was received in February 2009.  Additional VA treatment records dating from January 2002 to April 2011 were received.  The Veteran also testified at a November 2011 Board hearing, a transcript of which is associated with the claims file.  Finally, in July 2009, the Veteran submitted a statement from a nurse practitioner.  

At his November 2011 Board hearing, the Veteran testified that he had originally injured his right knee prior to his enlistment into service and that he re-injured his right knee during active duty service.  According to the Veteran, he underwent right knee surgery shortly after his second in-service re-injury and that he has experienced ongoing right knee problems since that time.  The newly obtained VA treatment records include a January 2004 x-ray report which reflects that marked degenerative changes were noted in the right knee at that time.  An April 2007 x-ray report reflects findings of severe tricompartmental osteoarthritis in the right knee.  The July 2009 statement from a private nurse practitioner completed a form indicating that the Veteran's right knee condition is "more likely as not related to," but did not complete that sentence.  The form does ask the physician (or in this case the nurse practitioner) to indicate how she "arrived at the diagnosis and link to the service connected condition-if applicable."  The nurse practitioner explained only that she reviewed the form where the Veteran was treated in service and that the latest x-ray revealed severe tricompartmental osteoarthritis of the right knee.

During his Board hearing, the Veteran testified that he injured his right knee prior to service, but re-injured the right knee during his active duty service and he has had knee pain since that time.  The newly obtained VA treatment records show that the Veteran's right knee condition is currently diagnosed as severe tricompartmental osteoarthritis.  After consideration of this evidence with the evidence previously of record and after resolving all doubt in the Veteran's favor, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability.  


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry; rather, the claim for service connection must now be considered on the merits.  However, the Board finds that additional development of the claim is necessary.

The service treatment records include a December 1968 enlistment report of medical history which notes that the Veteran reported that he had incurred right knee ligament tears prior to his enlistment in service.  The physician's summary for the Veteran's positive response was knee ligament strain with no surgery.  It was noted that the knee gets sore with excess use but is not disabling.  The Veteran apparently reported to his enlistment examination with his right knee wrapped in an ace bandage.  Nonetheless, the Veteran denied having any significant symptoms in his right knee on clinical examination.  Indeed, the enlistment examination report reflects that a clinical examination of the lower extremities was normal.  Also, and apparently in reference to the Veteran's right knee, the enlistment examination report expresses, "no crepitus, no effusion, no instability - denied significant symptoms."

Subsequent service treatment records from February 1970 document that the Veteran gave a history of his right knee giving out for the past 6 months.  He reported injuring his right knee in September 1969 playing football and being treated with a wrap.  The condition reportedly improved until December 1969 when he twisted his knee playing basketball and developed a hemarthrosis of 75 cc, which reportedly improved with a bulky wrap and exercises.  However, when evaluated in February 1970, a marked rotary instability of the knee was noted.  He underwent an arthrotomy, which reportedly revealed chondromalacia of the right patella of the medial-inferior pole that was shaved.  A large posterior horn tear of the medial meniscus was also identified and the medial meniscus was removed.  The medial collateral ligament was then sutured to tighten it.  A Clinical Record Cover Sheet provided diagnoses of tear of right medial meniscus, old and chondromalacia of right patella.  The meniscectomy and shaving of the right patella was also noted on that sheet.

Post-service VA treatment records dated January 2004 reflect that x-rays of the right knee revealed marked degenerative changes, narrowing of both the medial and lateral compartments, and mild patellofemoral narrowing.  An April 2007 treatment record indicates that the Veteran reported right knee pain after bumping it on a table while at work.  Repeat right knee x-rays taken at that time revealed severe tricompartmental osteoarthritis.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The evidence indicates that the Veteran reported an injury and torn or strained ligaments prior to entering military service, with no surgery.  Examination at entrance revealed no crepitus, effusion, or instability, and the Veteran denied significant symptoms.  The evidence also suggests that the Veteran may have re-injured his right knee playing football in September 1969 and playing basketball in December 1969, with the latter injury resulting in hemarthrosis of 75 cc.  Marked rotary instability of the knee was shown in February 1970.  The Veteran underwent surgery for a meniscal tear and also had shaving of the patella for chondromalacia in service.  There is current evidence of severe osteoarthritis.  Review of the record reveals that the Veteran has not had a VA examination to obtain an opinion regarding whether the Veteran had a right knee disability prior to service that was aggravated by service, and whether the current right knee disability is related to the complaints in service.  Accordingly, remand for a VA examination is required.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to provide the name and addresses for all medical care providers who have treated him for his right knee condition.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, current VA treatment records concerning the right knee should be requested from the VA Medical Center in Nashville dating since June 2007.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA joint examination by a physician to determine the current nature of the Veteran's right knee disability and to obtain an opinion regarding whether the Veteran had a right knee disability prior to service that was aggravated by service, and whether a current right knee disability is related to the complaints in service.  The claims folder must be made available and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all disabilities found in the right knee and respond to the following questions:

(a) Is any current right knee disability, to include tricompartmental arthritis, a maturation of or related to the right knee disabilities noted in service?  If so, please respond to the following questions.
(b) Did the Veteran undebatably have a right knee ligament disability prior to entering service?
(c) Did the Veteran undebatably have chondromalacia patella prior to entering service?
(d) If the answers to (b) and/or (c) above are yes, was there a permanent worsening in the pre-existing disorder due to service, to include the reported football and basketball injuries noted in a February 1970 treatment report?
(e) If there was a permanent worsening in the pre-existing disorder, was the worsening undebatably the result of the normal progression of the pre-existing disorder?
(f) If the examiner concludes that a pre-existing right knee disability was permanently worsened beyond normal progression (aggravated) by military service, the examiner should opine on whether the current right knee disability is related to the aggravation of the right knee during service?
(g) The examiner should explain the medical reasoning for the opinions provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


